UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03171 Value Line U.S. Government Securities Fund,Inc. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: August 31 Date of reporting period: November 30,2011 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 11/30/11 is included with this Form. Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) November 30, 2011 Principal Amount Rate Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS(73.4%) FEDERAL FARM CREDIT BANK (1.2%) $ Federal Farm Credit Bank 1.90% 11/15/17 $ TOTAL FEDERAL FARM CREDIT BANK (Cost $1,000,000) FEDERAL HOME LOAN BANK (5.8%) Federal Home Loan Bank 12/21/15 Federal Home Loan Bank 10/19/16 Federal Home Loan Bank 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $4,288,457) FEDERAL HOME LOAN MORTGAGE CORPORATION (27.6%) Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation 8/25/16 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2892 Class DC 12/15/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 9/1/18 Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 3/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #B18034 4/1/20 Federal Home Loan Mortgage CorporationPool #J12462 6/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage CorporationPool #G14216 7/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation REMIC Trust Series 2773 Class DA 6/15/22 Federal Home Loan Mortgage Corporation Gold PC Pool #G13085 4/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08202 7/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation REMIC Trust Series 3132 Class MA 12/15/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation REMIC Trust Series 3147 Class YE 7/15/24 Federal Home Loan Mortgage CorporationPool #J11210 11/1/24 Federal Home Loan Mortgage Corporation Gold PC Pool #J11587 1/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #G13855 6/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation REMIC 6/15/27 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 Federal Home Loan Mortgage Corporation REMIC Trust Series 2878 Class AQ 5/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA 9/15/31 Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation REMIC Trust Series 2904 Class PD 3/15/33 1 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 5.00% 1/1/35 $ Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 Federal Home Loan Mortgage Corporation Gold PC Pool #C03516 9/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #A97135 2/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #Q01181 6/1/41 Federal Home Loan Mortgage Corporation Gold PC TBA 12/1/99 TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $21,462,330) FEDERAL NATIONAL MORTGAGE ASSOCIATION (35.2%) Federal National Mortgage Association 11/20/14 Federal National Mortgage Association 7/28/15 Federal National Mortgage Association Pool #511823 5/1/16 Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG 6/25/16 Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 Federal National Mortgage Association REMIC Trust Series 2003-52 Class KR 7/25/17 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #257566 1/1/19 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-28 Class KA 3/25/22 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #AH8061 6/1/26 Federal National Mortgage Association Pool #AI3053 7/1/26 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #425239 4/1/28 Federal National Mortgage Association 5/15/30 Federal National Mortgage Association Pool #568625 1/1/31 Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #MA0641 2/1/31 Federal National Mortgage Association Pool #573935 3/1/31 Federal National Mortgage Association Pool #MA0804 7/1/31 Federal National Mortgage Association Pool #629297 2/1/32 Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769862 2/1/34 2 Value Line U.S. Government Securities Fund, Inc. November 30, 2011 Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #769682 5.00% 3/1/34 $ Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB 4/25/34 Federal National Mortgage Association Pool #778141 5/1/34 Federal National Mortgage Association Pool #773586 6/1/34 Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 Federal National Mortgage Association Pool #255580 2/1/35 Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 Federal National Mortgage Association Pool #943647 7/1/37 Federal National Mortgage Association Pool #AA2531 3/1/39 Federal National Mortgage Association Pool #AA9181 8/1/39 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA 10/25/39 Federal National Mortgage Association Pool #AD1035 2/1/40 Federal National Mortgage Association Pool #AD5234 7/1/40 Federal National Mortgage Association Pool #AD7136 7/1/40 Federal National Mortgage Association Pool #890236 8/1/40 Federal National Mortgage Association Pool #AD8408 8/1/40 Federal National Mortgage Association Pool #AE2078 8/1/40 Federal National Mortgage Association Pool #AD8536 8/1/40 Federal National Mortgage Association Pool #AH5575 2/1/41 Federal National Mortgage Association Pool #AI3051 7/1/41 Federal National Mortgage Association Pool #AI0814 8/1/41 Federal National Mortgage Association TBA 12/1/41 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $27,081,396) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (3.6%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #541349 4/15/31 Government National Mortgage Association Pool #557681 8/15/31 Government National Mortgage Association Pool #548880 12/15/31 Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Pool #605245 6/15/34 Government National Mortgage Association Series 2010-151 Class KA 9/16/39 Government National Mortgage Association Series 2011-17 Class EP 12/16/39 TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $2,807,002) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $56,639,185) 3 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value U.S. TREASURY OBLIGATIONS(23.5%) $ U.S. Treasury Notes 2.13% 5/31/15 $ U.S. Treasury Notes 11/30/16 U.S. Treasury Notes 1/31/17 U.S. Treasury Notes 7/31/17 U.S. Treasury Notes 7/31/18 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 5/15/20 U.S. Treasury Notes 2/15/21 U.S. Treasury Bonds 2/15/21 U.S. Treasury Notes 5/15/21 U.S. Treasury Bonds 8/15/22 U.S. Treasury Bonds 11/15/22 U.S. Treasury Bonds 8/15/23 TOTAL U.S. TREASURY OBLIGATIONS (Cost $18,717,778) TOTAL INVESTMENT SECURITIES (96.9%) (Cost $75,356,963) REPURCHASE AGREEMENT (3.7%) With Morgan Stanley, 0.06%, dated 11/30/11, due 12/01/11, delivery value $3,000,005 (collateralized by $2,955,000 U.S. Treasury Notes 1.5000% due 06/30/16, with a value of $3,060,924) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS(-0.6%) NET ASSETS (2) (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($81,162,747 ÷ 6,592,188 shares outstanding) $ Adjustable rate security.The rate shown is as of November 30, 2011. For federal income tax purposes, the aggregate cost was $78,356,963, aggregate gross unrealized appreciation was $3,275,213, aggregate gross unrealized depreciation was $18,860 and the net unrealized appreciation was $3,256,353. TBA To Be Announced. 4 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; · Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; · Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of November 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
